Case 15-05527
 UNITED          Doc 109 COURT,
        STATES BANKRUPTCY Filed NORTHERN
                                02/05/20 DISTRICT
                                           EnteredOF02/05/20   13:51:35DIVISION
                                                     ILLINOIS, EASTERN    Desc Main
                           Document Page 1 of 1
RE: BRIAN STEVENS                                                          ) Case No. 15 B 05527
                                                                           )
                                                                 Debtor    ) Chapter 13
                                                                           )
                                                                           ) Judge: JACK B SCHMETTERER


                                                  NOTICE OF MOTION

BRIAN STEVENS                                                                      SULAIMAN LAW GROUP LTD
                                                                                   via Clerk's ECF noticing procedures
5707 S MONITOR AVE
CHICAGO, IL 60638

Please take notice that on February 12, 2020 at 10:00 am my designee or I will appear before the Honorable
Judge JACK B SCHMETTERER at 219 South Dearborn Courtroom 682, Chicago, IL and present the
motion set forth below.

I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the person (s)
named above by U.S. mail at 55 E Monroe St., Chicago, Il 60603 or by the methods indicated on February
05, 2020.
                                                                           /s/ Tom Vaughn


                                TRUSTEE'S MOTION TO OBJECT TO DISCHARGE

Now comes Tom Vaughn, Trustee in the above entitled case and moves the Court to enter an order
determining that debtor is not entitled to a discharge, stating as follows:

1.        Debtor (s) filed the above-captioned Chapter 13 case on February 18, 2015.

2.        The debtor(s) filed a previous Chapter 7 case, # 14-24297 filed on
          Jun 30, 2014, discharge having been issued on Oct 14, 2014.

3.        Pursuant to 11 U.S.C. § 1328 (f), “the court shall not grant a discharge of all debts provided for in
          the plan or disallowed under section 502, if the debtor received a discharge--
          (1) in a case filed under chapter 7,11, or 12 of this title during the 4-year period preceding the date
          of the order for relief under this chapter, or
          (2) in a case filed under chapter 13 of this title during the 2-year period preceding the date of such
          order.”



WHEREFORE Trustee prays that the Court enter an order that the debtor or debtors are not entitled to a
discharge.

                                                                          Respectfully submitted,
TOM VAUGHN
CHAPTER 13 TRUSTEE                                                        /s/ Tom Vaughn
55 E. Monroe Street, Suite 3850
Chicago, IL 60603
(312) 294-5900
